Virghn, J.
The committee refer to and adopt their former report. It was as competent for them to do so as to adopt any other paper. By so doing it became a part of their report upon which the court is to base its action.
To say (as the report does) that the “proceedings of the commissioners” in discontinuing said way be reversed in part (describing the part), “ and the residue of the proceedings of the commissioners be affirmed,” is the same as saying that the “judgment ” *486of the commissioners be reversed as to the part described and affirmed as to the remainder; and is sufficiently definite as a guide to the commissioners in the subsequent proceeding required by law, although we should not recommend it as a precedent.
The amount of damages to be paid is always an element to be considered as bearing upon the expediency of locating a way. The public convenience may require it, while its location might not be judicious at damages deemed extravagant. Nor does it render a location invalid if a private individual pays all the expense. Gay v. Bradstreet, 49 Maine, 580-5. No testimony was offered tending to show that the committee acted in disregard of, or that their judgment was not based upon the public convenience.

Exceptions overruled.

Appleton, C. J., "Walton, Barrows and Libbey, JJ., concurred.